DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Nowhere in the specification or drawings is the limitation “wherein the crest has a height measured from a side view of the elongate delivery member that is less than half a diameter of the elongate delivery member” as recited in claim 1. The relationship of the crest to the diameter of the elongated delivery member is not present in the drawings, nor is it disclosed in the specification. 
Furthermore, nowhere in the specification or drawings is the limitation “wherein curvatures of the trough and the crest are symmetric” as recited in claim 15. The symmetry of the trough and crest cannot be determined by the drawings provided, and this relationship is not defined in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raschdorf (20090163934).

As to claim 1 as best understood, Raschdorf discloses: A delivery device (see figure 6C-6D) for delivering a detachable medical implant (see figure 7a) comprising: an elongated delivery member (30); an engagement portion (distal end of 30, including 30A) at a distal end of the elongated delivery member (see figure 6C); and a lumen extending through the engagement portion configured to accommodate an activation wire (see lumen that 34 passes through in figure 6C, structured to hold a wire); wherein the engagement portion includes an engagement surface having a continuous curve  extending to a crest (see figure below) and sloping distally (see figure below).


    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale


Raschdorf fails to directly disclose: wherein the crest has a height measured from a side view of the elongate delivery member that is less than half a diameter of the elongate delivery member.
It would have been obvious to one of ordinary skill in the art to have made the crest height measured from a side view of the elongate delivery member be less than half a diameter of the elongate delivery member in order to fit the particular procedure being done since this claimed dimension of the attachment mechanism does not change the mechanisms ability to secure the medical device in the delivery state. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 2, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the continuous curve extends across the lumen at a plurality of locations along the lumen (see figure 6C).

As to claim 3, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein a first portion of the continuous curve proximal to the crest faces in a substantially proximal direction and wherein a second portion of the continuous curve distal to the crest faces in a substantially distal direction (see figure below).

    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale

As to claim 4, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the lumen (see figure 6C, section directly below 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.

    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale
 
As to claim 6, Raschdorf discloses the invention of claim 1, Raschdorf further discloses: wherein the engagement surface extends across a diameter of the elongate delivery member (see figure 6C). 

As to claim 15 as best understood, Raschdorf discloses: A delivery device (device of figure 6c-6d) for delivering a detachable medical implant (see figure 7A) comprising: an elongated delivery member (30) having a longitudinal axis (axis down middle of 30); an engagement portion (30a) having an engagement surface (distal end of 30 where 30A is located, see figure 6C) at a distal end of the elongated delivery member, the engagement surface having a continuous curve that extends from a trough, through an inflection point, to a crest and continues sloping distally (see figure below); and a lumen extending through the engagement surface at least three locations (see figure below).

    PNG
    media_image4.png
    599
    779
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    698
    802
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    873
    979
    media_image6.png
    Greyscale

Raschdorf fails to directly disclose: wherein curvatures of the trough and the crest are symmetric.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device so that the curvatures of the trough and the crest are symmetric, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). 

As to claim 16, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein at least one of the three locations is proximal to the crest and at least one of the three locations is distal to the crest (see third figure above).

As to claim 17, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein a first portion of the continuous curve proximal to the crest faces in a substantially proximal direction and wherein second portion of the continuous curve distal to the crest faces in a substantially distal direction (see figure below).

    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale


As to claim 18, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the lumen (see figure 6C, section directly above 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.


    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale

 As to claim 19, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the crest measured from a side view of the elongated delivery member has a height less than a diameter of the elongate delivery member (see figure below).


    PNG
    media_image7.png
    627
    1027
    media_image7.png
    Greyscale

As to claim 20, Raschdorf discloses the invention of claim 15, Raschdorf further discloses: wherein the engagement surface extends across a diameter of the elongate delivery member (see figure 6C). 


Claim(s) 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balgobin (20060276829) in view of Raschdorf (20090163934).

As to claim 7, Balgobin discloses: A medical delivery system comprising: (a) a delivery device (device of figure1) comprising: an elongated delivery member (16); a first engagement portion (distal end of 16 that includes 17) at a distal end of the elongated delivery member (see figure 1); and a first lumen (lumen passing through 16, see figure 1) extending through the first engagement portion; (b) an implantable device comprising: a medical device portion comprising an embolic coil (23); a second engagement portion (21/28) at a proximal end of the implantable device portion (see figure 1), the second engagement surface configured to engage the first engagement surface (see figure 1); and a second lumen (lumen passing through 21) extending through the second engagement portion; and (c) an activation wire (30) configured to simultaneously occupy the first and second lumens (see figure 1).
Balgobin fails to directly disclose: the first engagement portion having a first engagement surface with a continuous curve extending to a crest and continues sloping distally or the second engagement portion having a second engagement surface with a continuous curve that extends to a crest and continues sloping proximally.
In the same field of endeavor, namely medical delivery devices, Raschdorf teaches a similar medical device release mechanism using: a first engagement portion having a first engagement surface (30a) with a continuous curve extending to a crest and continues sloping distally (see figure below) and a second engagement portion having a second engagement surface (28a) with a continuous curve that extends to a crest and continues sloping proximally (see figure below).

    PNG
    media_image8.png
    726
    856
    media_image8.png
    Greyscale


    PNG
    media_image1.png
    824
    754
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the release mechanism of Balgobin that allows the user to release the medical device via disengaging the lock, for the curved release resilient mechanism of Raschdorf since these mechanisms perform the same function of using an internal locking member to release a delivery system from a medical device. Simply substituting one release means for another would yield the predicable result of allowing a user to release a device at a target location. See MPEP 2143. Examiner notes the release mechanism are being substituted here, so once the combination is made, the curved release mechanism of Raschdorf will be used to release the device of Balgobin via a guidewire passing through the lumen of both engagement members. 

As to claim 8, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein a first portion of the first engagement surface that is proximal to the crest faces in a substantially proximal direction and wherein a second portion of the first engagement surface that is distal to the crest faces in a substantially distal direction (see attached figures below).

    PNG
    media_image9.png
    841
    685
    media_image9.png
    Greyscale


    PNG
    media_image2.png
    727
    815
    media_image2.png
    Greyscale

As to claim 9, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other (see paragraph 0108 and figures 6C-6D).
However even if the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other isn’t explicitly taught by the current combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the connection so that the first engagement portion and the second engagement portion together form a substantially continuous outer surface when engaged with each other to prevent debris from entering the mechanism and increasing with the release during delivery into the body. 

As to claim 10, the combination of Balgobin and Raschdorf discloses the invention of claim 9, the combination fails to directly disclose: wherein the substantially continuous outer surface is a cylindrical shape.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device so that the substantially continuous outer surface is a cylindrical shape, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976). 
 
As to claim 11, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein a portion of the first engagement portion is proximal to the second engagement portion when the first engagement portion is engaged with the second engagement portion (see figure below).

    PNG
    media_image10.png
    826
    979
    media_image10.png
    Greyscale


As to claim 12, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the elongated delivery member further comprises a substantially cylindrical portion proximal to the engagement portion and about the first lumen (see figure 6C, section directly above 30A is a cylinder as it is defined as a shaft, paragraph 0108). See figure below for clarity.

    PNG
    media_image3.png
    589
    264
    media_image3.png
    Greyscale

As to claim 13, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the crest of the first engagement portion has a height measured from a side view of the elongated delivery member that is less than a diameter of the elongate delivery member (see explanation below). When the combination is made, the dimensions of the release mechanism will be kept the same, see figure below). 

    PNG
    media_image7.png
    627
    1027
    media_image7.png
    Greyscale

As to claim 14, the combination of Balgobin and Raschdorf discloses the invention of claim 7, the combination further discloses: wherein the first engagement surface extends across a diameter of the elongate delivery member (see figures 6c-6d of Raschdorf).

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. As to applicant arguments that Raschdorf fails to disclose “the height of the crest as measured from a side view of the elongated delivery member is greater than half a diameter of the elongate delivery member”, examiner notes it would have been obvious to one of ordinary skill in the art to have made the crest height measured from a side view of the elongate delivery member be less than half a diameter of the elongate delivery member in order to fit the particular procedure being done since this claimed dimension of the attachment mechanism does not change the mechanisms ability to secure the medical device in the delivery state. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 
As to applicant arguments that Raschdorf fails to disclose “wherein curvatures of the trough and the crest are symmetric”, examiner notes it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device so that the curvatures of the trough and the crest are symmetric, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).
As to the arguments regarding the Ashby reference, due to the claim amendments this reference is no longer being used, thus all arguments directed towards Ashby are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771